ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_03_FR.txt.                                                                                               371




                                DÉCLARATION DE M. LE JUGE GAJA

                [Traduction]

                  Affectation d’un immeuble aux fins de son utilisation comme locaux d’une
                mission diplomatique — Convention de Vienne sur les relations diplomatiques —
                Nulle obligation d’obtenir le consentement de l’Etat accréditaire — Application
                des lois et règlements de l’Etat accréditaire — Positions respectivement adoptées
                par certains Etats accréditaires quant à l’établissement des locaux d’une mission —
                Abus allégué de droit de la part de l’Etat accréditant — Respect par l’Etat
                accréditaire de ses obligations au titre de la convention de Vienne.

                   1. Je conviens avec la Cour que la France n’a manqué d’aucune façon
                aux obligations que lui impose l’article 22 de la convention de Vienne sur
                les relations diplomatiques (ci‑après la « convention ») s’agissant de l’im-
                meuble sis au 42 avenue Foch à Paris. Toutefois, je parviens à cette
                conclusion sans partager l’avis que, par son objection aux notifications
                adressées par la Guinée équatoriale le 4 octobre 2011 et par la suite, la
                France a empêché l’immeuble en question d’acquérir le statut de locaux
                de la mission diplomatique.
                   2. La question est de savoir si le consentement, exprès ou tacite, de
                l’Etat accréditaire constitue une condition préalable pour que l’Etat
                accréditant soit en mesure d’utiliser un immeuble comme locaux de sa
                mission diplomatique. Le point de départ de l’analyse est la définition des
                « locaux de la mission » figurant dans la convention, à laquelle la France
                et la Guinée équatoriale sont toutes deux parties. Aux termes de l’ali-
                néa i) de l’article premier de la convention, « l’expression « locaux de la
                mission » s’entend des bâtiments ou des parties de bâtiments et du terrain
                attenant qui, quel qu’en soit le propriétaire, sont utilisés aux fins de la
                mission, y compris la résidence du chef de la mission ».
                   3. L’alinéa i) de l’article premier de la convention fait référence à l’uti-
                lisation d’un bâtiment par l’Etat accréditant, en tant que propriétaire ou
                qu’autrement fondé à ce faire. Cette disposition ne précise pas de quelle
                manière l’Etat accréditant peut choisir un immeuble pour l’« utilis[er] aux
                fins de la mission ». La définition contenue dans la convention ne fait
                nullement référence à une obligation exigeant que l’Etat accréditaire
                consente au préalable, ou au moins n’objecte pas, au choix fait par l’Etat
                accréditant. Le texte porte à penser qu’une telle obligation n’existe pas.
                   4. La définition des locaux de la mission doit être examinée également
                dans le contexte d’autres dispositions de la convention. L’article 12 fait
                ainsi référence à l’utilisation d’un immeuble comme locaux de la mission :
                « L’Etat accréditant ne doit pas, sans avoir obtenu au préalable le consen-
                tement exprès de l’Etat accréditaire, établir des bureaux faisant partie de
                la mission dans d’autres localités que celles où la mission elle‑même est
                établie. » Cela semble indiquer, suivant un raisonnement a contrario,

                                                                                                75




6 Ord_1204.indb 147                                                                                   19/01/22 08:24

                              immunités et procédures pénales (décl. gaja)                    372

                qu’aucun consentement ou, à tout le moins, aucun consentement exprès
                n’est requis pour qu’un immeuble situé où « la mission elle‑même est éta-
                blie » (en général dans la capitale) puisse être utilisé comme locaux de la
                mission. Bien que ce raisonnement a contrario ne permette pas de clore
                définitivement le débat, l’article 12 vient conforter l’idée que la conven-
                tion n’exige pas le consentement de l’Etat accréditaire dans le cas, de loin
                le plus fréquent, d’immeubles situés dans la capitale du pays. Si le choix
                de l’immeuble devant servir de locaux de la mission était subordonné au
                consentement de l’Etat accréditaire, il n’aurait pas été nécessaire d’insérer
                la disposition contenue à l’article 12, si ce n’est pour préciser que, lorsque
                l’immeuble n’est pas dans la capitale, le consentement doit être « exprès ».
                   5. Une autre référence pertinente aux locaux de la mission figure au para-
                graphe 1 de l’article 21 de la convention, selon lequel « [l]’Etat accréditaire
                doit, soit faciliter l’acquisition sur son territoire, dans le cadre de sa législa-
                tion, par l’Etat accréditant des locaux nécessaires à sa mission, soit aider
                l’Etat accréditant à se procurer des locaux d’une autre manière ». Cette dis-
                position vise à permettre à l’Etat accréditant de trouver plus aisément un
                immeuble approprié, et non à l’empêcher d’utiliser un bâtiment comme
                locaux de sa mission. Elle jette également des doutes sur l’existence d’une
                obligation implicite de recueillir le consentement de l’Etat accréditaire.
                   6. Partant, lu à la lumière de son texte et de son contexte, l’alinéa i) de
                l’article premier n’indique pas que la convention exige le consentement de
                l’Etat accréditaire. Cette conclusion s’impose d’autant plus qu’une objec-
                tion de l’Etat accréditaire serait susceptible de causer à l’Etat accréditant
                d’importantes difficultés et pertes financières si elle était émise une fois le
                processus d’acquisition de l’immeuble achevé.
                   7. Avancer, comme le fait la majorité, qu’une objection de l’Etat accré-
                ditaire, lorsqu’elle répond aux conditions requises (communication en
                temps voulu et caractère non arbitraire et non discriminatoire), interdit
                l’utilisation d’un immeuble aux fins de la mission revient à ériger en obli-
                gation générale le consentement de cet Etat.
                   8. Il a été soutenu que le principe du respect de la souveraineté de
                l’Etat accréditaire signifie que celui‑ci doit avoir un droit de regard quant
                au lieu des locaux de la mission. Toutefois, l’idée que de tels locaux aient
                un caractère « extraterritorial » a été abandonnée de longue date et n’est
                pas étayée par la convention. Les locaux de la mission sont inviolables,
                sans qu’il soit pour autant porté atteinte à la souveraineté territoriale de
                l’Etat accréditaire.
                   9. Cela ne signifie pas que l’établissement d’une mission diplomatique
                empêche la protection de certains intérêts de l’Etat accréditaire. Les
                locaux des missions étant situés sur le territoire de l’Etat accréditaire, la
                législation de celui‑ci s’applique à l’immeuble concerné. Ainsi qu’il est
                précisé au paragraphe 1 de l’article 41 de la convention s’agissant des pri-
                vilèges et immunités diplomatiques, « les lois et règlements de l’Etat accré-
                ditaire » doivent être respectés. Ces lois et règlements comprennent les
                dispositions en matière d’urbanisme et de zonage pour raisons de sécurité.
                Aucune question d’urbanisme ou de zonage n’a cependant été soulevée

                                                                                                76




6 Ord_1204.indb 149                                                                                   19/01/22 08:24

                             immunités et procédures pénales (décl. gaja)                 373

                dans la présente affaire. Plusieurs Etats ont établi les locaux de leur mis-
                sion diplomatique aux environs du 42 avenue Foch. La France a produit
                des extraits de correspondance concernant une mission sise au 64 de la
                même avenue (contre‑mémoire de la France, annexes 12 et 13).
                   10. Un certain nombre d’Etats accréditaires ont adopté des lois ou
                adressé aux missions étrangères des notes circulaires pour faire valoir
                qu’ils avaient le droit de refuser leur consentement quant au choix de
                locaux diplomatiques pouvant être fait à l’avenir par un Etat accréditant.
                A ma connaissance, ces déclarations n’ont suscité aucune objection de la
                part des Etats accréditants concernés, que ce soit de manière générale ou
                dans un cas précis de refus de consentement. Cette pratique, pour l’essen-
                tiel récente, demeure néanmoins insuffisante pour établir l’existence d’une
                règle coutumière ou d’un « accord … entre les parties au sujet de l’inter-
                prétation » de la convention au sens du paragraphe 3 de l’article 31 de la
                convention de Vienne sur le droit des traités. La législation et les notes
                circulaires visent le cas spécial des missions établies sur le territoire de
                l’Etat accréditaire. Nombre des Etats qui n’ont pas réagi à la position
                adoptée par un Etat accréditaire n’ont pas nécessairement acquiescé à
                l’établissement, à leur charge, d’une obligation d’obtenir le consentement
                de l’Etat accréditaire quant au choix de futurs locaux. Certains ont pu
                garder le silence parce qu’ils estimaient peu probable que la position de
                l’Etat accréditaire en question ait la moindre incidence pour eux. A sup-
                poser toutefois qu’un ou plusieurs Etats accréditants aient accepté la
                position d’un Etat accréditaire concernant l’obligation de consentement,
                il leur incomberait dès lors l’obligation d’obtenir le consentement de cet
                Etat accréditaire avant de pouvoir désigner un immeuble comme locaux
                de leur mission diplomatique.
                   11. S’il est possible que certains Etats accréditants aient accepté l’obli-
                gation d’obtenir le consentement d’un Etat accréditaire, il semble difficile
                de conclure qu’une telle obligation ait été imposée aux Etats accréditants
                dans le cadre de leurs relations avec la France. Rien n’atteste que la
                France ait déclaré que, de manière générale, l’établissement de locaux
                diplomatiques à Paris était subordonné au consentement de l’Etat accré-
                ditaire ou, à tout le moins, à l’absence d’objection de sa part. A défaut
                d’une telle déclaration, il ne peut être considéré qu’un accord se soit fait
                jour, au sens du droit international, concernant l’existence d’une obliga-
                tion d’obtenir le consentement de l’Etat accréditaire avant de pouvoir éta-
                blir les locaux de missions diplomatiques à Paris. Il n’est fait aucune
                mention du consentement au nombre des critères que le ministère français
                des affaires étrangères et européennes a résumés dans la note du 11 octobre
                2011 qu’il a adressée au ministère français de la justice, en réponse à une
                demande de renseignements émanant des autorités chargées de l’instruc-
                tion (mémoire de la Guinée équatoriale, annexe 35).
                   12. Même dans le cadre de ses relations avec la Guinée équatoriale, la
                France n’a objecté à l’affectation proposée de l’immeuble entre octobre
                2011 et juillet 2012 qu’au motif que celui‑ci n’était pas effectivement uti-
                lisé aux fins de la mission (ibid., annexes 34 et 45). C’est seulement le

                                                                                           77




6 Ord_1204.indb 151                                                                              19/01/22 08:24

                             immunités et procédures pénales (décl. gaja)                 374

                6 août 2012 que le ministère français des affaires étrangères et européennes
                s’est référé, pour justifier son objection, à la procédure pénale concernant
                l’immeuble et donc, implicitement, à la nécessité d’obtenir le consente-
                ment, sous une forme ou une autre, de l’Etat accréditaire (mémoire de la
                Guinée équatoriale, annexe 49).
                   13. L’argument subsidiaire de la France selon lequel l’affectation de
                l’immeuble sis au 42 avenue Foch aux fins de la mission diplomatique
                constituait un abus de droit de la part de la Guinée équatoriale est fondé
                sur l’idée que cette affectation aurait empêché la saisie pénale de l’im-
                meuble et sa confiscation ultérieure. Toutefois, une telle affectation n’em-
                pêchait ni l’une ni l’autre de ces mesures et ne pouvait le faire, puisque
                celles‑ci se rapportent à la propriété du bâtiment, et non à son utilisation
                comme locaux d’une mission diplomatique. Par conséquent, l’affectation
                de l’immeuble comme locaux de la mission, quel que fût le but recherché,
                ne peut être considérée comme un abus de droit.

                   14. A supposer que l’immeuble sis au 42 avenue Foch ait commencé à
                être utilisé comme locaux de la mission diplomatique le 27 juillet 2012, ainsi
                qu’il est indiqué dans la note verbale de l’Etat accréditant en date du même
                jour (ibid., annexe 47), la France était tenue, à compter de cette date, de se
                conformer aux obligations que lui imposait l’article 22 de la convention à
                l’égard de l’immeuble. La Guinée équatoriale n’est parvenue à établir l’exis-
                tence d’aucun manquement supposé de la France à ces obligations.

                (Signé) Giorgio Gaja.




                                                                                           78




6 Ord_1204.indb 153                                                                              19/01/22 08:24

